Exhibit 10.68

 

RESOLUTION TO TERMINATE THE INTERCONTINENTAL LIFE CORPORATION

DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

WHEREAS, InterContinental Life Corporation, the "Company", established the
InterContinental Life Corporation Defined Contribution Supplemental Executive
Retirement Plan, the "DC SERP", effective January 1, 2005 for active plan
participants who were (i) listed below and (ii) were Highly Compensated
Employees;

 

Name

2005 Contribution Rate (Percentage of 2005 Compensation)

Davis, Cynthia Hall

0.00%

Kasch, Vincent Lee

0.25%

Rhodes, Lloyd F.

4.25%

Schneider, Kenneth Lee

0.00%

Tritz, Peter A.

5.75%

Walker, Nigel

4.50%

Whitmire, Wayne P.

0.00%

 

WHEREAS, the benefits provided by the DC SERP were to be determined using the
same provisions found in Section 4.1 (f) of the InterContinental Life
Corporation Employee Savings and Investment Plan ("the 401(k) Plan"), including
IRC Section 401(a)(17) and 415 limits;

 

WHEREAS, it is now the desire of the Company to terminate the DC SERP as
permitted under Section 9.2 of the DC SERP and distribute all contributions made
on behalf of participants during the 2005 plan year as a one-time lump sum
payment;

 

BE IT RESOLVED, that the Board of Directors of the Company hereby approves the
termination of the InterContinental Life Corporation Supplemental Defined
Contribution Executive Retirement Plan and the distribution of all benefits
under the plan, and authorizes its officers to take such further steps as are
necessary to accomplish this resolution, including any other amendments as may
be required by IRC Section 409A and its associated regulations provided such
amendments do not materially alter the benefits provided under the DC SERP;

 

IN WITNESS THEREOF, I do hereby certify that the foregoing is a true and correct
copy of an original resolution passed by the InterContinental Life Corporation
Board of Directors at a meeting held on the 13th day of December, 2005.

 

 

INTERCONTINENTAL LIFE CORPORATION

 

 

By:

/s/ Michael P. Hydanus

 

Name:

Michael P. Hydanus

 

Date:

12/20/2005

 

ATTEST

 

By: /s/ Jennifer L. Robinson

Name: Jennifer L. Robinson

Date: 12/20/05

 

 